DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/599,030 filed on 04/25/2022.
3.	Claims 1, 2, 6, 8, 9, 11, 12, 14, 17 and 20 have been amended.
Claims 1-20 now remain pending.
Claims 1, 11 and 20 are independent claims.
Specification Objection

4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. RAM, ROM, NVRAM, EPROM, EEPROM, DSPs, ASICs, FPGAs).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed
Claim Rejections - 35 USC § 101

5.	Prior rejection is circumvented by claim amendments.
Claim Rejections - 35 USC § 112

6.	Prior rejection is circumvented by claim amendments.
Allowable Subject Matter

7.	Claims 8 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of by determining that the first level of CO has exceeded the first threshold level for the first threshold period of time reduces the occurrence of false- positive nuisance disabling of the two or more CO sources.
	Claims 9-10, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of in response to disabling the first subset of CO sources, detecting, by the first CO sensor, a second level of CO less than the first level of CO; determining, based on the second level, that at least one appliance of the first subset of CO sources was a cause of the first level of CO; transmitting a second signal that causes each of the first subset of CO sources to be reactivated one-at-a-time in order to determine which appliance of the first subset of CO sources was the cause of the first level of CO; and transmitting a third signal that causes each of the first subset of CO sources except for the determined cause of the first level of CO to be reactivated.

Response to Arguments
8.	Applicant’s arguments with respect to newly amended independent claims 1, 11 and 20 and claims 2-10 and 12-19 on pages 7-13 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Ueki (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iredale et al., GB 2539830 (hereinafter Iredale) in view of Ueki et al., US 20100330515 (hereinafter Ueki). 
     In regards to claim 1, Iredale teaches:
A method comprising (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the.. electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
maintaining, in a memory, a set of associations between two or more carbon monoxide (CO) sensors and two or more CO sources (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40) and (p. 3, line 26, see a single detector unit may be responsive to smoke and carbon monoxide).
determining, by processing circuitry and based on data received from a first CO sensor of the two or more CO sensors, that a first level of CO detected by the first CO sensor has exceeded a first threshold level of CO for a first threshold period of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building). 
identifying, based on the set of associations, a first subset of CO sources associated with the first CO sensor, wherein the first subset of CO sources comprises fewer than all of the two or more CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
Iredale doesn’t explicitly teach:
in response to determining that the first level of CO detected by the first CO sensor has: exceeded the first threshold level of CO, for the first threshold period of time, disabling the first subset of CO sources, wherein disabling the first subset of CO sources comprises transmitting a first signal that causes the first subset of CO sources to be disabled.
However, Ueki teaches such use: (p. 2, [0026], see the invention provides a gas shutoff device for monitoring the use state of a gas appliance connected to piping after passing through a gas meter and limiting the use condition of the gas appliance in accordance with a signal from a CO alarm, wherein the gas meter includes a flow rate detection unit for measuring the gas flow rate, a flow rate computation unit for finding an instantaneous flow rate value from the detection value of the flow rate detection unit, a flow rate storage unit for storing the instantaneous flow rate values found by the flow rate computation unit in association with each other in time series as a flow rate pattern, an average flow rate computation unit for averaging the instantaneous flow rate values found by the flow rate computation unit to find an average flow rate value, a flow rate registration unit for registering the flow rate value when it is determined that the flow rate is the appliance flow rate from the average flow rate value found by the average flow rate computation unit, a CO gas leakage determination unit for making a determination in accordance with a detection signal from the CO alarm and outputting a determination signal responsive to the CO concentration level, an appliance estimation unit for reading the flow rate pattern in the flow rate storage unit, estimating a CO leakage appliance, and outputting a signal for setting the limit value of the continuously usable time in a shortening direction when the appliance flow rate is registered in the flow rate registration unit and the CO gas leakage determination unit outputs the determination signal, an appliance flow rate storage unit for storing the data in the flow rate storage unit read by the appliance estimation unit together with the appliance flow rate, an anomaly determination unit for changing the limit value of the continuously usable time of the appliance and determining whether or not an anomaly exists according to the signals from the flow rate registration unit, the appliance estimation unit, and the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit) and (p. 3, [0029], see in the gas shutoff device described above, when the maximum nth-stage determination signal where the CO concentration is high is output from the CO gas leakage determination unit, the appliance estimation unit outputs a signal for closing the shutoff unit through the anomaly determination unit). 
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      

   In regards to claim 2, Iredale teaches:
determining that a second level of CO detected by a second CO sensor of the two or more CO sensors is below the first threshold level of CO or has been above first threshold level of CO for less than the first threshold period of time (p. 3, last para., see if carbon monoxide concentration sensed by the detector 24 rises above a threshold level it will produce an audible alarm) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building).
the second level of CO is different than the first level of CO (p. 9, claim 9, see the safety system comprising: first and second detectors associated respectively with the first and second appliances) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments … Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors) and (p. 3, 6th para., see fitted at appropriate points in the building are detectors 22, 24 responsive to the condition of the atmosphere in the building. In the present embodiment detector 22 is responsive to smoke and detector 24 is responsive to carbon monoxide. Each is a small, self-contained commercial unit powered by an on-board battery or by a connection to the mains electrical supply, or both. While the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments). 
transmitting the first signal causes the first subset of CO sources associated with the first CO sensor to be disabled while leaving a second subset of CO sources associated with the second CO sensor to be unaffected (p. 4, 6th para., see Figure 2 represents an alternative embodiment in which individual detectors are each associated with specific appliances, and each protected appliance (or group of appliances) is provided with a respective electrically controlled valve to shut off fuel supply) and (p. 9, claim 9, see the safety system comprising: first and second detectors associated respectively with the first and second appliances… the controller is configured to close the first electrically operable valve in response to an emergency signal from the first detector, and to close the second electrically operable valve in response to an emergency signal from the second detector). 
the second subset of CO sources comprises fewer than all of the two or more CO sources (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40).

   In regards to claim 3, Iredale teaches:
the first subset of CO sources associated with the first CO sensor are located in a same room as the first CO sensor (p. 5, 2nd para., see each is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity).

   In regards to claim 4, Iredale teaches:
 the first subset of CO sources includes one or more appliances (p. 5, para. 5, see Figure 3 represents an example, in which a fuel store 50 may for example contain biomass, oil, LPG, gas or other combustible fuel which is conducted to an appliance 52 in which the fuel is burned through a supply line 53. In the present embodiment this takes the form of a boiler (water heater)). 

   In regards to claim 20, Iredale teaches:
A device comprising a non-transitory computer-readable storage medium having executable instructions stored thereon, configured to be executable by processing circuitry for causing the processing circuitry to (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
receive, from a carbon-monoxide (CO) sensor, an indication of a first detected level of CO that has been above a threshold level of CO for a threshold amount of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building). 
determine, from a plurality of CO sources, a first subset of CO sources associated with the CO sensor (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
the first subset of CO sources is less than all of the plurality of CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
Iredale doesn’t explicitly teach:
in response to determining that the first level of CO detected by the first CO sensor has: exceeded the first threshold level of CO; and the first level of CO has exceeded the first threshold level for the first threshold period of time, disable the first subset of CO sources, wherein to disable the first subset of CO sources comprises to transmit a signal that causes the first subset of CO sources to be disabled. 
However, Ueki teaches such use: (p. 2, [0026], see the invention provides a gas shutoff device for monitoring the use state of a gas appliance connected to piping after passing through a gas meter and limiting the use condition of the gas appliance in accordance with a signal from a CO alarm, wherein the gas meter includes a flow rate detection unit for measuring the gas flow rate, a flow rate computation unit for finding an instantaneous flow rate value from the detection value of the flow rate detection unit, a flow rate storage unit for storing the instantaneous flow rate values found by the flow rate computation unit in association with each other in time series as a flow rate pattern, an average flow rate computation unit for averaging the instantaneous flow rate values found by the flow rate computation unit to find an average flow rate value, a flow rate registration unit for registering the flow rate value when it is determined that the flow rate is the appliance flow rate from the average flow rate value found by the average flow rate computation unit, a CO gas leakage determination unit for making a determination in accordance with a detection signal from the CO alarm and outputting a determination signal responsive to the CO concentration level, an appliance estimation unit for reading the flow rate pattern in the flow rate storage unit, estimating a CO leakage appliance, and outputting a signal for setting the limit value of the continuously usable time in a shortening direction when the appliance flow rate is registered in the flow rate registration unit and the CO gas leakage determination unit outputs the determination signal, an appliance flow rate storage unit for storing the data in the flow rate storage unit read by the appliance estimation unit together with the appliance flow rate, an anomaly determination unit for changing the limit value of the continuously usable time of the appliance and determining whether or not an anomaly exists according to the signals from the flow rate registration unit, the appliance estimation unit, and the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit) and (p. 3, [0029], see in the gas shutoff device described above, when the maximum nth-stage determination signal where the CO concentration is high is output from the CO gas leakage determination unit, the appliance estimation unit outputs a signal for closing the shutoff unit through the anomaly determination unit).
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      

11.	Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Lin et al., US 20140172297 (hereinafter Lin). 
   In regards to claim 11, Iredale teaches:
A carbon-monoxide (CO) detection system comprising (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
two or more carbon monoxide (CO) sensors (p. 9, claim 9, see the safety system comprising: first and second detectors associated respectively with the first and second appliances) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments … Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
a controller device comprising: a memory configured to store a set of associations between the two or more CO sensors and two or more CO sources; and processing circuitry configured to (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40) and (p. 3, line 26, see a single detector unit may be responsive to smoke and carbon monoxide).
receive an indication that a first CO sensor of the two or more CO sensors has detected a level of CO that is above a threshold level for a threshold amount of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building). 
determine, based on the set of associations, a first subset of CO sources associated with the first CO sensor (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
the first subset of CO sources comprises fewer than all of the two or more CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
Iredale doesn’t explicitly teach:
in response to determining that the first level of CO detected by the first CO sensor has: exceeded the first threshold level of CO; and
the first level of CO has exceeded the first threshold level for the first threshold period of time, disable the first subset of CO sources, wherein 
to disable the first subset of CO sources comprises to transmit a signal that causes the first subset of CO sources to be disabled. 
However, Ueki teaches such use: (p. 2, [0026], see the invention provides a gas shutoff device for monitoring the use state of a gas appliance connected to piping after passing through a gas meter and limiting the use condition of the gas appliance in accordance with a signal from a CO alarm, wherein the gas meter includes a flow rate detection unit for measuring the gas flow rate, a flow rate computation unit for finding an instantaneous flow rate value from the detection value of the flow rate detection unit, a flow rate storage unit for storing the instantaneous flow rate values found by the flow rate computation unit in association with each other in time series as a flow rate pattern, an average flow rate computation unit for averaging the instantaneous flow rate values found by the flow rate computation unit to find an average flow rate value, a flow rate registration unit for registering the flow rate value when it is determined that the flow rate is the appliance flow rate from the average flow rate value found by the average flow rate computation unit, a CO gas leakage determination unit for making a determination in accordance with a detection signal from the CO alarm and outputting a determination signal responsive to the CO concentration level, an appliance estimation unit for reading the flow rate pattern in the flow rate storage unit, estimating a CO leakage appliance, and outputting a signal for setting the limit value of the continuously usable time in a shortening direction when the appliance flow rate is registered in the flow rate registration unit and the CO gas leakage determination unit outputs the determination signal, an appliance flow rate storage unit for storing the data in the flow rate storage unit read by the appliance estimation unit together with the appliance flow rate, an anomaly determination unit for changing the limit value of the continuously usable time of the appliance and determining whether or not an anomaly exists according to the signals from the flow rate registration unit, the appliance estimation unit, and the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit) and (p. 3, [0029], see in the gas shutoff device described above, when the maximum nth-stage determination signal where the CO concentration is high is output from the CO gas leakage determination unit, the appliance estimation unit outputs a signal for closing the shutoff unit through the anomaly determination unit). 
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      
Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
retrieve from the memory the set of associations.
However, Lin teaches such use: (Abstract, see an embodiment includes accessing a venue map and a survey plan associated with the venue map… A surveyor surveys the venue using the survey plan. Surveying the venue includes following the survey plan and acquiring sensor fingerprints at sensor reading points along the survey path. A fingerprint observation data store is populated with survey points that are registered to the survey plan. Survey points include sensor fingerprint data and correlation data).
Iredale, Ueki and Lin are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Lin before him or her, to modify the system of Iredale and Ueki, in particular Iredale, to include the teachings of Lin, as a system for  sensor data collection, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to retrieve associations, as suggested by Lin (Abstract, p. 7, [0072]).      

   In regards to claim 13, Iredale teaches:
the first subset of CO sources comprises a water heater (p. 5, para. 5, see Figure 3 represents an example, in which a fuel store 50 may for example contain biomass, oil, LPG, gas or other combustible fuel which is conducted to an appliance 52 in which the fuel is burned through a supply line 53. In the present embodiment this takes the form of a boiler (water heater)). 

   In regards to claim 14, Iredale doesn’t explicitly teach:
to disable the first subset of CO sources further comprises to transmit a second signal causing a gas valve to be closed.
However, Ueki teaches such use: (p. 2, [0026], see the CO gas leakage determination unit, a shutoff unit for shutting off gas supply when an anomaly occurs, and a communication unit for reporting various pieces of appliance information, and wherein the gas shutoff device has a monitor mode of limiting the use condition of the appliance and monitoring and a shutoff mode of outputting a shutoff signal in an instant in response to the determination signal of the CO gas leakage determination unit). 
Iredale and Ueki are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Ueki before him or her, to modify the system of Iredale to include the teachings of Ueki, as a gas shutoff device, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to disable devices, as suggested by Ueki (p. 2, [0026], p. 32, [0372]).      

   In regards to claim 15, Iredale teaches:
the gas valve comprises a main shutoff valve for a building (Fig. 1, mains line 12, shutoff valve 34), (p. 3, 4th para., see the installation represented in Figure 1 uses combustible fuel in the form of gas from a mains supply led into the building via a manually operable isolation valve 12, a gas meter 14 and a network 16 of gas pipes running through the building to gas appliances comprising in this example a boiler (water heater) 18 and a gas cooker 20) and (p. 4, 2nd para., see the controller is operatively connected through a second signal connection 30 to a solenoid 32 controlling an emergency shut-off valve 34 which is formed as a solenoid valve and is incorporated in the pipe network 16, upstream of the appliances 18, 20. In the present embodiment the emergency shut-off valve 34 controls gas supply to all of the appliances 18, 20 in the building, being incorporated into the pipe network 16 immediately downstream of the gas meter 14). 

   In regards to claim 16, Iredale teaches:
the gas valve comprises a shutoff valve in a gas line leading to an appliance (Fig. 1, mains line 12, shutoff valve 34), (p. 3, 4th para., see the installation represented in Figure 1 uses combustible fuel in the form of gas from a mains supply led into the building via a manually operable isolation valve 12, a gas meter 14 and a network 16 of gas pipes running through the building to gas appliances comprising in this example a boiler (water heater) 18 and a gas cooker 20) and (p. 4, 2nd para., see the controller is operatively connected through a second signal connection 30 to a solenoid 32 controlling an emergency shut-off valve 34 which is formed as a solenoid valve and is incorporated in the pipe network 16, upstream of the appliances 18, 20. In the present embodiment the emergency shut-off valve 34 controls gas supply to all of the appliances 18, 20 in the building, being incorporated into the pipe network 16 immediately downstream of the gas meter 14). 

   In regards to claim 17, Iredale teaches:
to disable the first subset of CO sources comprises deactivating at least one appliance associated in the memory with the first CO sensor (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).

   In regards to claim 18, Iredale teaches:
the at least one appliance is located in a same room as the first CO sensor (p. 5, 2nd para., see each is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity). 

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Plaisted, CN 101681951a. 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 5, Iredale teaches:
determining that the first subset of CO sources associated with the first CO sensor includes a primary heat source (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40). 
Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
activating a backup heat source.
However, Plaisted teaches such use: (p. 14, 6th para., see the controller can decide which use the energy is more important in the determination between the load energy adjustment… If it is applied to backup heating system by using low-cost natural gas high-efficiency furnace for air conditioning space 221, then the optimal solution is optimal).  
Iredale, Ueki and Plaisted are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Plaisted before him or her, to modify the system of Iredale and Ueki, in particular Iredale to include the teachings of Plaisted, as a system for controlling an energy system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a backup heat source, as suggested by Plaisted (p. 14, 6th para., p. 26, 2nd para.).      

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Leng, CN 205957400.
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 6, Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
outputting an alert to one or more of: a mobile device and a central safety-monitoring station.
However, Leng teaches such use: (p. 2, 11 para., see sensing controller through the first signal receiving/transmitting module transmits the signal to the central processor; the central processor processes the signal and, if abnormal gas content is detected, the central processor is transmitted signal controller in the air quality adjusting device; the controller is a control device for opening/closing window open the window, control exhaust device for ventilating and exhausting. controlling the air purifier for purifying the indoor air, if humidity sensor detects the humidity of indoor too low or too high, the central processor sends signal to the controller to control the air humidifier or air dehumidifier to work; the rain inductor is set on the window, under the state of opening window, there is thunderstorm weather, rain sensor detects rain on the window after the floating, returning the information central processing unit, the control device for opening/closing window will be closed; induction to an indoor temperature sensor of temperature is too low or too high then controlling refrigeration and heating device for cooling or heating operation. the alarming device sends the air quality condition on the individual mobile communication terminal so as to make host know the condition, so  as to perform corresponding processing according to the message type is obtained).
Iredale, Ueki and Leng are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Leng before him or her, to modify the system of Iredale and Ueki, in particular Iredale to include the teachings of Leng, as a monitoring system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to output recommendations, as suggested by Leng (p. 2, 11 para.,, p. 4, 5th para.).      

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Lin in view of Leng, CN 205957400.
In regards to claim 11 the rejections above are incorporated respectively.
   In regards to claim 19, Iredale, Ueki and Lin, in particular Iredale doesn’t explicitly teach:
output a recommendation for a user to open a window to reduce the level of CO.
However, Leng teaches such use: (p. 2, 11 para., see sensing controller through the first signal receiving/transmitting module transmits the signal to the central processor; the central processor processes the signal and, if abnormal gas content is detected, the central processor is transmitted signal controller in the air quality adjusting device; the controller is a control device for opening/closing window open the window, control exhaust device for ventilating and exhausting. controlling the air purifier for purifying the indoor air, if humidity sensor detects the humidity of indoor too low or too high, the central processor sends signal to the controller to control the air humidifier or air dehumidifier to work; the rain inductor is set on the window, under the state of opening window, there is thunderstorm weather, rain sensor detects rain on the window after the floating, returning the information central processing unit, the control device for opening/closing window will be closed; induction to an indoor temperature sensor of temperature is too low or too high then controlling refrigeration and heating device for cooling or heating operation. the alarming device sends the air quality condition on the individual mobile communication terminal so as to make host know the condition, so as to perform corresponding processing according to the message type is obtained).
Iredale, Ueki, Lin and Leng are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki, Lin and Leng before him or her, to modify the system of Iredale, Ueki and Lin, in particular Iredale to include the teachings of Leng, as a monitoring system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to output recommendations, as suggested by Leng (p. 2, 11 para.,, p. 4, 5th para.).      

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Chapman et al., US Patent No. 7,579,956 (hereinafter Chapman). 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 7, Iredale and Ueki, in particular Iredale doesn’t explicitly teach:
activating a ventilation system.
However, Chapman teaches such use: (column 10, lines 13-28, see controlling an appliance having a source of combustion during a hazardous condition, comprising the steps of: receiving a carbon monoxide (CO) warning signal; disabling the source of combustion of the appliance… energizing a ventilation system to provide fresh air). 
Iredale, Ueki and Chapman are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki and Chapman before him or her, to modify the system of Iredale, and Ueki, in particular Iredale to include the teachings of Chapman, as a system for controlling a ventilation system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a ventilation system, as suggested by Chapman (column 10, lines 13-28, column 10, lines 5-11).      

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Ueki in view of Lin in view of Chapman et al., US Patent No. 7,579,956 (hereinafter Chapman). 
In regards to claim 11 the rejections above are incorporated respectively.
   In regards to claim 12, Iredale, Ueki and Lin, in particular Iredale doesn’t explicitly teach:
transmit a second signal that causes a ventilation system to be activated.
However, Chapman teaches such use: (column 10, lines 13-28, see controlling an appliance having a source of combustion during a hazardous condition, comprising the steps of: receiving a carbon monoxide (CO) warning signal; disabling the source of combustion of the appliance… energizing a ventilation system to provide fresh air). 
Iredale, Ueki, Lin and Chapman are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Ueki, Lin and Chapman before him or her, to modify the system of Iredale, Ueki and Lin, in particular Iredale to include the teachings of Chapman, as a system for controlling a ventilation system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a ventilation system, as suggested by Chapman (column 10, lines 13-28, column 10, lines 5-11).      
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

McBride et al., 10426358

Thornton et al.,  9959717
18.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

19.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193